Citation Nr: 1728620	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to November 22, 2013, and in excess of 70 percent thereafter, for service-connected organic brain syndrome due to traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 22, 2013, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to February 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a May 2016 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating for organic brain syndrome due to TBI to 70 percent, effective November 22, 2013.  However, because higher ratings for organic brain syndrome are available throughout the appeal period, and because he is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's organic brain syndrome to reflect the May 2016 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Similarly, in the May 2016 rating decision, the AOJ granted entitlement to a TDIU, effective November 22, 2013.  However, because a TDIU is still available prior to November 22, 2013, the Board has characterized the appeal regarding entitlement to a TDIU to reflect the May 2016 rating decision.  See AB v. Brown, supra.

The issues of entitlement to ratings in excess of 30 percent prior to November 22, 2013, and in excess of 70 percent thereafter, for service-connected TBI, and entitlement to a TDIU prior to December 9, 2011, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected organic brain syndrome, peripheral vestibular disorder, and headaches are of common origin and combined to a 70 percent rating as of December 9, 2011.

2.  The evidence of record demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since at least December 9, 2011.


CONCLUSION OF LAW

The criteria for the award of TDIU are met on a schedular basis as of December 9, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decision with regard to entitlement to a TDIU from December 9, 2011, is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

II.  Analysis

The Veteran contends that his service-connected disabilities prevent him from maintaining gainful employment.  In September 2009, he submitted a formal application for a TDIU, alleging that his he has not been able to work since 1970 due to his service-connected disabilities.  
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).   In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

With regard to the period from December 9, 2011, to November 21, 2013, the Veteran was service-connected for organic brain syndrome due to a TBI, rated as 30 percent disabling; peripheral vestibular disorder, rated as 30 percent disabling; and headaches, rated as 30 percent disabling.  His overall combined disability rating was 70 percent.  Although his overall rating met the schedular criteria, he did not have one disability rated at 40 percent.  Nevertheless, because all three service-connected disabilities share a common etiology, the Board finds that he did meet the requirements for a schedular TDIU from December 9, 2011, to November 21, 2013.  See 38 C.F.R. § 4.16(a) (disabilities resulting from a common etiology or a single accident will be considered disability for the purposes of determining whether the veteran meets the schedular criteria).  Therefore, the remaining inquiry is whether he was unable to secure or follow substantially gainful employment due solely to his service-connected disabilities from December 9, 2011, to November 21, 2013.  The period prior to December 9, 2011, is addressed in the remand below.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The United States Court of Appeals for Veterans Claims (Court) further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Initially, the Board acknowledges that the Veteran was awarded Social Security Administration (SSA) disability benefits since October 1971 due to the residuals of his TBI.  However, the mere fact that the SSA has deemed him unemployable does not dictate the outcome in this matter; although they are relevant and to be considered, SSA disability determinations are not binding on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Pertinent evidence of record includes a July 2009 private psychiatric evaluation, VA examinations, and the Veteran's lay statements. 

In a July 2009 psychiatric evaluation, the Veteran's treating psychiatrist concluded, after a review of his treatment history, that his prognosis was poor due to cognitive deterioration, poor insight, and questionable judgment.  The psychiatrist stated that the Veteran had a long history of treatment for severe emotional disturbances and, despite treatment, his emotional disturbances limited and restricted the amount and quality of life.  The psychiatrist noted marked anxiety symptoms, personality and behavior changes, cognitive deterioration, and poor judgment, which rendered him vulnerable to being undercompensated.  The psychiatrist also noted a severe degree of emotional impairment of functioning that rendered him disabled in social and work settings.  Ultimately, the psychiatrist concluded that the Veteran was totally and permanently disabled.

In his September 2009 formal claim for a TDIU, the Veteran indicated that he last worked in 1970 as an inspector for the Government of Puerto Rico.  He also indicated that he had three years of college experience.

In October 2009, the Veteran underwent a VA examination.  With regard to his employment history, the examiner noted that the Veteran retired in 1972 as a government employee due to physical and psychiatric problems, including knee surgery and "nerves."  The examiner concluded that, given the length of time since he was gainfully employed, his ability to perform in a work environment was seriously compromised.

The Veteran underwent another VA examination in December 2009.  His reported problems included numbness and weakness in his hands, difficulty raising his arms about his shoulders, and neck pain.  The examiner noted that the Veteran was not employed, and he did not offer an opinion as to the effects that his TBI had on his usual occupation.

In August 2011, the Veteran underwent another VA examination.  The examiner noted that, since his in-service TBI, he experienced recurrent bifrontal headaches that were pulsating and oppressive associated with sono- and photophobia.  The examiner noted that his headaches occurred twice weekly and lasted several hours at a time.  The examiner also noted a history of weekly episodes of dizziness or vertigo which lasted half an hour requiring seclusion in a darkened room.  The examiner also noted that the Veteran stopped working in 1972 due to his headaches and behavioral changes.  As to the occupational effects caused by his TBI, the examiner noted that he would have to be assigned to different duties, and that his disability would cause increased tardiness and absenteeism.  Moreover, the examiner noted that the Veteran's TBI would also cause physical functional effects, including decreased strength in the upper and lower extremities.  Finally, the examiner noted that he needed help performing household chores.

In December 2011, the Veteran underwent another VA examination.  With regard to his headaches, the examiner noted that his headaches occurred weekly, but that less than half were prostrating.  As to the functional effects caused by his headaches and vertigo, the examiner noted increased tardiness and absenteeism.  The examiner also noted that, when experiencing a prostrating attack, the Veteran was unable to perform any activity.  The examiner noted that his vertigo occurred weekly and lasted roughly thirty minutes.  In conclusion, the examiner opined that the Veteran's headaches and vertigo would interfere with the full performance of any occupation and would require reasonable accommodations, if a job was indeed available.
	
Based on the foregoing, the Board finds the Veteran's service-connected disabilities rendered him unemployable, at the very least from the date he became eligible for TDIU on a schedular basis under 38 C.F.R. § 4.16(a)-December 9, 2011.  Each of the competent medical opinions discussed above concluded that the Veteran's service-connected organic brain syndrome due to TBI, headaches, and peripheral vestibular disorder (vertigo) caused significant functional effects that interfered with his ability to obtain and maintain substantial gainful employment.  Therefore, entitlement to a TDIU is granted from that date.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The question of whether a TDIU may be awarded prior to December 9, 2011 is addressed in the Remand below.  

ORDER

Entitlement to a TDIU is granted on a schedular basis as of December 9, 2011, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Initially, there appears to be outstanding treatment records that may be pertinent to the Veteran's remaining claims.  During the appeal period, the AOJ obtained VA treatment records dated from April 2010 to June 2011.  However review of those treatment records reveals that he received VA treatment prior to April 2010.  For example, an April 2010 VA treatment record references vital signs taken in September 2008, as well as vaccinations in 2007, 2008, and 2009.  Furthermore, although the May 2016 Supplemental Statement of the Case (SSOC) indicates review of VA treatment records from the San Juan VA Medical Center (VAMC) from July 2012 to March 2016, no records from this time period are associated with the claims file.  

Because the VA treatment records currently associated with the record appear to be incomplete, and because any outstanding records, if procured, could bear on the outcome of his remaining claims on appeal, efforts must be made to obtain a complete copy of all VA treatment records from the VAMC in San Juan, Puerto Rico.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.  In this regard, the Board notes that during the December 2013 VA TBI examination, he reported frequent psychiatric treatment.

With respect to the Veteran's claim for a TDIU, in the decision above, the Board has granted a TDIU on a schedular basis, effective December 9, 2011; however, a TDIU is still available for the period prior to December 9, 2011 on an extraschedular basis.

The Veteran's claim for a TDIU was received on August 4, 2009.  From that date to August 18, 2011, the Veteran was service-connected for organic brain syndrome due to a TBI, rated as 30 percent disabling.  From August 19, 2011, to December 8, 2011, he was service-connected for the organic brain syndrome due to TBI, rated as 30 percent disabling; peripheral vestibular disorder, rated as 30 percent disabling; and headaches, rated as noncompensable; his combined rating was 50 percent.  Therefore, from August 4, 2009, to December 8, 2011, the Veteran did not meet the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, a total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Here, while the Veteran did not meet the schedular criteria from August 4, 2009, to December 8, 2011, the evidence of record suggests that he was unable to secure or follow substantially gainful employment during that period, including the July 2009 private psychiatric evaluation and the October 2009, December 2009, and August 2011 VA examination reports.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Therefore, the Board finds that, if following the development requested and re-adjudication on remand, the Veteran remains ineligible for a schedular TDIU prior to December 9, 2011, the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded from August 4, 2009, to December 8, 2011, on an extraschedular basis.


Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of all VA treatment records from the VA Medical Center in San Juan, Puerto Rico, dated from at least 2007 to the present day, and associate them with the claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that is not already been associated with the claims file, to include any outstanding non-VA psychiatric treatment records.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  Review any newly received treatment records to determine whether there is an indication that the Veteran's service-connected organic brain syndrome caused by TBI has worsened since 2013.  If so, schedule the Veteran for a new VA examination to determine the current nature and severity of his service-connected organic brain syndrome.

4.  Thereafter, and after any further development deemed necessary, readjudicate the claim for a rating in excess of 30 percent prior to November 22, 2013, and in excess of 70 percent thereafter, for service-connected organic brain syndrome caused by TBI.  

5.  If, after readjudication, the Veteran still does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), refer his case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU from August 4, 2009, to December 8, 2011, under the provisions of 38 C.F.R. § 4.16(b).  The standard of review is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

6.  Thereafter, and after any further development deemed necessary, entitlement to a TDIU from August 4, 2009, to December 8, 2011, should be reajudicated.  

7.  If the benefits sought on appeal are not granted, the Veteran should be provided with a SSOC and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


